EXHIBIT 10.2

 



THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND
QUALIFICATION WITHOUT, EXCEPT AS OTHERWISE AGREED TO BY BORROWER, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED.

 

PROMISSORY NOTE

 

$2,427,500.00 July 14, 2017

 

FOR VALUE RECEIVED, Capstone Therapeutics Corp. (“Borrower”) hereby promises to
pay to the order of BP Peptides, LLC (“Lender”), in lawful money of the United
States of America, the principal sum of Two Million Four Hundred Twenty-Seven
Thousand Five Hundred Dollars ($2,427,500.00). Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Securities Purchase, Loan and Security Agreement, dated as of July 14, 2017,
between Borrower and Lender (the “Agreement”). The principal of this Note will
be payable on the Maturity Date.

 

Borrower also promises to pay interest on the unpaid principal amount of the
Loan, from the date of this Note until the payment in full thereof, at the rate
per annum set forth in Section 2(b)(i) or Section 2(b)(ii), as applicable, of
the Agreement. Such interest will be payable on each date provided for in such
Section 2; provided, however, that interest (including Default Interest) on any
principal portion which is not paid when due will be payable on demand. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

All payments by Borrower of principal of and interest on this Note will be made
to Lender at its address referred to in Section 9(f) of the Agreement. If any
payment becomes due on a day other than a Business Day, the due date thereof
shall be extended until the next succeeding Business Day, and interest shall be
payable at the applicable rate during such extension.

 

Borrower hereby authorizes Lender to endorse on Schedule 1 (or continuation
thereof) annexed to this Note the date and amount of the Loan made to Borrower
and all payments of principal amounts in respect of such Loan, which
endorsements shall, absent manifest error, be conclusive evidence of the
outstanding principal amount of the Loan; provided, however, that the failure by
Lender to make any such notation with respect to the Loan or any payment thereof
shall not limit or otherwise affect the obligations of Borrower under this Note.

 

The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest and all other demands and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, any and
all delays or lack of diligence in collection hereof and assents to each and
every extension or postponement of the time of payment or other indulgence.

 



 

 

Lender may, at any time, present this Note or any sum payable hereunder to
Borrower in satisfaction of any sum due or payable by Lender to Borrower for any
reason whatsoever.

 

The payment and performance of Borrower’s obligations under this Note are
secured by a security interest in the Collateral, as defined and provided in the
Agreement.

 

The occurrence of any one or more of the following events shall constitute an
Event of Default: (a) the failure to pay principal of this Note as and when due;
(b) the failure to pay when due any interest on this Note or any other payment
required to be made to Lender under any Transaction Document within five (5)
Business Days following written notice to Borrower of non-payment; (c) any
representation or warranty of Borrower contained in the Transaction Documents
shall prove to have been false in any material respect on or as of the date
made; (d) the breach by Borrower of, or failure of Borrower to perform or comply
with, any covenant contained in the Transaction Documents, which breach shall be
continuing following thirty (30) days written notice of such breach; (e) a
proceeding is filed or commenced against Borrower for bankruptcy,
reorganization, dissolution or liquidation which, in the case of an involuntary
proceeding, is not dismissed or discontinued within sixty (60) days, or Borrower
voluntarily or involuntarily terminates or dissolves or is terminated or
dissolved; (f) the insolvency of, the appointment of a custodian, trustee,
liquidator or receiver for any of the property of, an assignment for the benefit
of creditors by, or the filing of a petition under bankruptcy, insolvency or
debtor’s relief law, or for any readjustment of indebtedness, composition or
extension by or against, Borrower; or (g) the liquidation, dissolution or
winding up of Borrower has been approved pursuant to its organizational or
governing documents.

 

Borrower agrees that if an Event of Default occurs under this Note, then Lender
may declare the unpaid principal balance of this Note, together with interest
and other amounts owing in respect thereof, including but not limited to all
fees and expenses provided for in the Agreement, to be immediately due and
payable without further notice or demand. In addition, Lender will have all of
the rights and remedies provided in the Agreement and by law. Borrower agrees to
pay to Lender all expenses incurred by Lender, including reasonable attorneys’
fees, in enforcing and collecting this Note.

 

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, in whole or in part or in any
respect, or in the event that any one or more of the provisions of this Note
operate to invalidate this Note, then and in either of those events, such
provision or provisions only shall be deemed null and void and shall not affect
any other provision of this Note, and the remaining provisions of this Note
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced or disturbed thereby.

 

Borrower further agrees to indemnify and hold harmless Lender from and against
any and all damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) which Lender may incur by
reason of Borrower’s failure promptly to pay when due any indebtedness evidenced
by this Note.

 

This Note may be prepaid, in whole or in part, by Borrower upon thirty (30) days
prior written notice. This Note shall be paid without deduction by reason of any
set-off, defense or counterclaim of Borrower.

 



 2 

 

This Note shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving any effect to principles of conflicts of law,
and shall be binding upon the successors and permitted assigns of Borrower and
shall inure to the benefit of the successors and assigns of Lender. Exclusive
jurisdiction relating to this Note shall vest in the United States District
Court for the District of Delaware located in New Castle County, or, if
jurisdiction in such court is not available, any state court located in New
Castle County in the State of Delaware.

 

  Capstone Therapeutics Corp.           By:

/s/ Leslie M. Taeger

    Name: Leslie M. Taeger     Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 



 3 

 

SCHEDULE 1

 

Date

Amount of Loan

Amount of
Principal Repaid

Unpaid
Principal Amount

July 14, 2017 $2,427,500.00                    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

